 Case 2:21-cv-10255-DML-RSW ECF No. 1, PageID.1 Filed 02/03/21 Page 1 of 8




                  UNITED STATES DISTRICT COURT
                  EASETERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION

ANDREW HESS,

     Plaintiff,                               Case No:

v.                                            Hon.

POSITIVE ENERGY FLEET, LLC

     Defendant

GASIOREK, MORGAN, GRECO,
McCAULEY & KOTZIAN, PC
Gregory A. Jones (P75318)
Attorneys for Plaintiff
30500 Northwestern Hwy, Ste 425
Farmington Hills, MI 48334
P: 248-865-0001
F: 248-865-0002
gjones@work-lawyers.com


                        PLAINITFF’S COMPLAINT

     PLAINTIFF, ANDREW HESS, by and through his attorneys,

GASIOREK, MORGAN, GRECO, McCAULEY & KOTZIAN, hereby brings

this Complaint against Defendant, POSITIVE ENERGEY FLEET, LLC, and

makes the following allegations:

                             INTRODUCTION
 Case 2:21-cv-10255-DML-RSW ECF No. 1, PageID.2 Filed 02/03/21 Page 2 of 8




      1.    This claim is brought pursuant to 29 U.S.C. §216(b) arising from

Defendant’s willful violations of the Fair Labor Standards Act (“FLSA”), 29

U.S.C. § 201, et seq.

                         JURISDICTION AND VENUE

      2.    This Court has subject-matter jurisdiction of Plaintiff’s FLSA

claim pursuant to 28 U.S.C. § 1331 because Plaintiff’s claim raises a federal

question under 29 U.S.C. § 201, et seq.

      3.    Additionally, this Court has jurisdiction over Plaintiff’s FLSA claim

pursuant to 29 U.S.C. §216(b) which provides that suit under the FLSA “may

be maintained against any employer… in any Federal or State court of

competent jurisdiction.”

      4.    This court has personal jurisdiction over Defendant because at

all relevant times it has done business within the State of Michigan.

Furthermore, at all relevant times Defendant employed Plaintiff in the State

of Michigan.

      5.    Venue is proper in this District pursuant to 28 U.S.C. §1391(B)

because Defendant resides in this district, employs individuals in this District,

and a substantial portion of the events that give rise to Plaintiff’s claims

occurred in this District.

                                      PARTIES
 Case 2:21-cv-10255-DML-RSW ECF No. 1, PageID.3 Filed 02/03/21 Page 3 of 8




      6.    Plaintiff, ANDREW HESS (hereinafter, “HESS”) is an individual

with a principal place of residence in the City of Livonia, County of Wayne,

State of Michigan.

      7.    Defendant, POSITIVE ENERGY FLEET, LLC (hereinafter, “PE”),

is a Domestic Limited Liability Company, incorporated under the laws of the

State of Michigan, with its headquarters in the Charter Township of Oxford,

County of Oakland, State of Michigan.

      8.    PE is a utilities contractor that specializes in Horizontal

Directional Drilling and primarily operates in the Metro Detroit area.

                          GENERAL ALLEGATIONS

      9.    The FLSA applies in this case on an enterprise basis.

      10.   Defendant’s annual sales exceed $500,000.00

      11.   At all relevant times, Defendant had more than two employees

engaged in interstate commerce.

      12.   During his employment, HESS also engaged in interstate

commerce and therefore he is also covered by the provisions of the FLSA

on an individual basis.

      13.   PE hired HESS on or about August 7, 2018.
 Case 2:21-cv-10255-DML-RSW ECF No. 1, PageID.4 Filed 02/03/21 Page 4 of 8




      14.      PE ostensibly hired HESS to serve as its Chief Operations

Officer, though, as described more fully herein, his role primarily did not rise

to the level of an executive employee as defined by the FLSA.

      15.      HESS’s primary duties did not include the exercise of discretion

and independent judgment with respect to matters of significance while

employed with PE.

      16.      For example, HESS was frequently tasked with working on job

sites, engaging in manual labor, spotting utilities, digging holes, and running

miscellaneous errands.

      17.      During all relevant times, PE paid HESS on an hourly basis.

      18.      HESS regularly worked over 40 hours per week during the

course of his employment with PE.

      19.      For example, on or about February 13 and 14, 2019, HESS

worked over 29 hours in the course of two days.

      20.      As an additional example, during the week of May 13, 2020

through May 19, 2020 HESS was assigned to a job site where employees

assigned thereto worked up to 17 hours of overtime. The average amount of

overtime incurred for all employees at the site during this time was over 7

hours. HESS performed more than the average amount of overtime during

this period.
 Case 2:21-cv-10255-DML-RSW ECF No. 1, PageID.5 Filed 02/03/21 Page 5 of 8




      21.     HESS averaged at least 10 hours of overtime per week during

his employment with PE.

      22.     At all times relevant, PE failed to compensate HESS for any of

the time he worked beyond 40 hours in a given week.

      23.     On or about September 11, 2020, PE informed HESS that it was

unilaterally altering his hourly wage to comport with the union rate for a

foreperson.

      24.     PE’s alteration of HESS’s compensation was based upon either

the quantity or quality of the work performed.

                                COUNT I
         VIOLATION OF THE FAIR LABOR STANDARDS ACT
        29 U.S.C. § 201, et seq., - FAILURE TO PAY OVERTIME

      25.     Plaintiff re-alleges and incorporates the preceding paragraphs as

though more fully set forth herein.

      26.     At all times relevant to this action, Defendant was an employer

as defined by 29 U.S.C. § 203(d) of the FLSA, subject to the provisions of 29

U.S.C. § 201 et seq.

      27.     Defendant is engaged in interstate commerce, or in the

production of goods for commerce, as defined by the FLSA.

      28.     At all relevant times, Plaintiff was an “employee” of Defendant,

within the meaning of 29 U.S.C. § 203(e)(1) of the FLSA.
 Case 2:21-cv-10255-DML-RSW ECF No. 1, PageID.6 Filed 02/03/21 Page 6 of 8




      29.   Plaintiff either (1) engaged in commerce, or (2) engaged in the

production of goods for commerce; or (3) were employed in an enterprise

engaged in commerce or in the production of goods for commerce.

      30.   Defendant has had, and continues to have, an annual gross

business volume in excess of $500,000.00.

      31.   At all times relevant to this action, Defendant “suffered or

permitted” Plaintiff to work and thus “employed” him within the meaning of

29 U.S.C. §203(g) of the FLSA.

      32.   At all times relevant to this action, Defendant compensated

Plaintiff on an hourly basis.

      33.   Defendant failed to pay Plaintiff overtime premiums, as required

by Section 7 of the FLSA, 29 U.S.C. §207(a)(1).

      34.   In workweeks where Plaintiff worked 40 hours or more, hours

should have been paid by Defendant at the federally mandated rate of 150%

of Plaintiff’s regular hourly wage, 29 U.S.C. §207(a)(1), but were not.

      35.   Defendant’s violations of the FLSA were knowing and willful.

Defendant knew or could have easily determined whether Plaintiff was

exempt from overtime and could have easily determined the number of

overtime hours worked, but instead directed Plaintiff to falsify his time
 Case 2:21-cv-10255-DML-RSW ECF No. 1, PageID.7 Filed 02/03/21 Page 7 of 8




records in order to avoid paying overtime pursuant to the mandates of the

FLSA.

     36.   The FLSA, 29 U.S.C. § 216(b) provides that as a remedy for a

violation of the Act, an employee is entitled to his or her unpaid wages (and

unpaid overtime, if applicable), plus an additional equal amount in liquidated

damages, plus costs and reasonable attorney’s fees.

                           RELIEF REQUESTED

     WHEREFORE, Plaintiff, ANDREW HESS, respectfully requests this

Honorable Court enter an Order for the following relief:

  A. Granting judgment in favor of Plaintiff and against Defendant and

     awarding Plaintiff the full amount of damages and liquidated damages

     available by law;

  B. Awarding reasonable attorney’s fees and costs incurred by Plaintiff in

     filing this action as provided by the FLSA;

  C. Awarding pre- and post-judgment interest to Plaintiff on the

     aforementioned damages; and

  D. Awarding such other and further relief as this Court deems appropriate.

                              JURY DEMAND

     Plaintiff, ANDREW HESS, by and through his attorneys, GASIOREK,

MORGAN, GRECO, McCAULEY & KOTZIAN, P.C., hereby demands a trial
 Case 2:21-cv-10255-DML-RSW ECF No. 1, PageID.8 Filed 02/03/21 Page 8 of 8




by jury pursuant to Rule 30 of the Federal Rules of Civil Procedure and the

court rules and statues made and provided with respect to the above-entitled

cause.

                                  Respectfully submitted,
                                  GASIOREK, MORGAN, GRECO,
                                  McCAULEY & KOTZIAN, P.C.,



                                    __________________________
                                   Greg Jones (P75318)
                                   Attorneys for Plaintiff
                                   30500 Northwestern Hwy, Ste 425
                                   Farmington Hills, MI 48334
                                   (248) 865-0001
Dated: February 3, 2021            gjones@gmgmklaw.com
